Citation Nr: 1423634	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1945 to November 1946.  It is noted that the Veteran submitted several statements which contend that he was drafted in December 1943 and served from January 1944 to November 1946 along with a National Service Life Insurance document dated January 3, 1944.  The Veteran's DD-214 lists prior service of 1 year, 10 months and 1 day.  A Formal Finding of Unavailability of the Veteran's personnel and medical records has been associated with the claims folder.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. and Roanoke, Virginia.

In the October 2011 rating decision, service connection was granted for PTSD, and an evaluation of 30 percent was established, effective September 8, 2008.  The Veteran filed a timely appeal of the initial rating. The July 2013 rating decision denied entitlement to a TDIU and special monthly compensation for aid and attendance.  The Veteran filed a notice of disagreement with both issues; however, he limited his appeal in his March 2014 VA Form 9 to the TDIU issue exclusively.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by panic attacks occurring no more than twice a month, sleep impairment marked by nightmares occurring between 3 to 6 times per week, depressed mood, anxiousness, flashbacks when recalling wartime memories, and a tendency to isolate himself.  

2. Service connection is in effect for one disability, PTSD, rated at 30 percent.

3. The Veteran's service-connected disability does not preclude him from obtaining and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, DC 9440 (2013).

2.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the assigned 30 percent rating, effective September 8, 2008.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

In regard to the claim for a TDIU, a March 2013 letter fully satisfied the notice requirements under the Veterans Claims Assistance Act of 2000.  

Regarding the duty to assist, the Veteran's service treatment and personnel records from his service in World War II are unavailable.  Under such circumstances, VA has a heightened duty to search for medical information from alternative sources in order to reconstruct the service medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, efforts to obtain these service records were not successful.  Particularly, the RO contacted the National Personnel Records Center (NPRC) to obtain Morning Reports and medical treatment records in the custody of the Office of the Surgeon General (SGO).  A negative reply was received in December 2008.  With consideration of the facts set forth above, and in light of the apparent unavailability of the service records, the Board is satisfied that VA's duty has been met and that reasonable efforts to reconstruct the Veteran's service records have been made.  As will be fully addressed below, additional developmental action by the RO is not warranted in this instance, as such activity would not be fruitful in obtaining additional pertinent medical information or documenting information that cannot generally be obtained from existing medical evidence of record.

VA did obtain the Veteran's VA and private treatment records.  The Veteran was also afforded VA examinations in November 2010 and March 2014, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  With regard to the Veteran's claim for TDIU, the Board notes that the VA examinations relating to the Veteran's PTSD also addressed the effect of his PTSD on his occupational functioning and, therefore, are sufficient upon which to base a decision with regard to the Veteran's TDIU claim.  The Board notes that the Veteran is not service-connected for any other condition.

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

At a September 2008 social work initial visit, the Veteran reported nightmares which disturbed his sleep three nights per week, anxiety, and flashbacks to life threatening events from active service.  The Veteran reported that he avoids stimuli that remind him of his wartime experiences.  The social worker noted that the Veteran's verbalizations were soft and abbreviated, but his affect was such that it was clear that the Veteran was in emotional distress.  The Veteran reported that Dr. A. prescribed him a mood stabilizing medication and something to help him sleep.  A working diagnosis of PTSD was assigned.  

An October 2008 letter from Dr. W.M. indicated that the Veteran had been a patient of his since August 2005 and had a history of PTSD.  He also indicated that the Veteran has flashbacks and nightmares related his active service.  

At a follow up visit with the social worker in November 2008, the Veteran reported that his medication was working well.  He maintained a stable mood and reported sleeping better. 

In a January 2009 letter, the Veteran stated that he has nightmares and sleep disturbances at least 5 or 6 nights per week along with anxiety and flashbacks.  

At a November 2009 Mental Health Outpatient visit, the Veteran reported a long history of dreams and nightmares.  He reported that the news depresses him.  He denied suicidal or homicidal ideations, mood swings, feeling upset or angry.  He reported that he had been taking his medication regularly.  On examination, the examiner noted that the Veteran's attitude was pleasant, polite and cooperative.  His mood was mildly depressed.  The Veteran denied experiencing delusions or hallucinations.  His memory was intact and his attention was fair.  He was oriented to time, place and person.  His GAF score was 55, indicative of moderate impairment.

The Veteran was afforded a VA examination in November 2010, where he reported that he goes to the mall once a week to have coffee with his veteran friends.  He reported enjoying visiting his friends; going to the mall and the movies; watching sports on television and getting out of the house when he can.  He reported that he avoids the news because it upsets him.  The Veteran reported trouble sleeping and indicated that he takes medication to help fall asleep.  He reported having recurring nightmares about a Japanese prisoner who blew himself up.  He reported anxiety attacks which last for a couple of hours 1 to 2 times per month.  He reported that the attacks are less frequent now that he is on medication.  

On examination, the examiner noted that the Veteran was appropriately dressed, had mumbled speech, which he attributed to effects of a stroke and had an appropriate affect.  The Veteran appeared anxious and depressed, but was cooperative and attentive toward the examiner.  He was oriented to time, place and person.  The Veteran did not appear to suffer from delusions or hallucinations.  The Veteran denied homicidal or suicidal thoughts.  The examiner noted that the Veteran manages his anger without resorting to violence and has good impulse control.  The examiner also noted that the Veteran suffers from mild memory problems, which he associated with the Veteran's age.  The examiner diagnosed him with PTSD and assigned a GAF score of 55.  

The Veteran submitted a June 2012 statement from R.F., registered nurse, who indicated that she has known the Veteran for 19 years and that the Veteran has had nightmares 3 or more times per week.  She stated that the Veteran sometimes screams and yells in his sleep.  

The Veteran was afforded another VA examination in March 2014, where the reported that he spent most of his time at home watching television.  He arrived at the examination in a wheelchair and reported that he cannot walk without assistance.  He reported that he avoids watching violent shows because they trigger his active service experiences.  

On examination, the examiner noted that the Veteran's attitude was pleasant, polite and cooperative.  His speech was fluent and soft, and his mood was stable.  The Veteran's affect was appropriate.  He denied experiencing hallucinations, delusions, suicidal or homicidal ideations.  The Veteran's symptoms related to PTSD included anxiety and chronic sleep impairment.  The examiner noted that the Veteran's level of occupational and social impairment included occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  No GAF score was noted. 

At an April 2014 Psychiatry Outpatient visit, the Veteran reported that loud noises sometimes bother him and that he has a long history of nightmares.  He denied feeling upset or angry.  He reported taking Ambien to help him sleep.  He denied experiencing hallucinations, delusions, suicidal or homicidal ideations.  He reported that some holidays cause him anxiety.  

The April 2014 clinician noted that the Veteran's affect was appropriate and his mood congruent.  The Veteran appeared appropriately groomed and his attitude was pleasant, polite and cooperative.  He was oriented to time, place and person and was alert.  His speech was fluent, coherent, and without pressure or latency.  His mood was euthymic, which means normal and non-depressed.  He denied suicidal or homicidal ideation.  His GAF score was 35.  

The Board finds that the Veteran's PTSD is generally manifested by panic attacks occurring no more than twice a month, sleep impairment marked by nightmares occurring between 3 to 6 times per week, depressed mood, anxiousness, and flashbacks when recalling wartime memories.  The Board finds that these symptoms are of the same severity as those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula includes panic attacks weekly or less often, chronic sleep impairment, depressed mood and anxiety, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.

Although the 50 rating criteria contemplate deficiencies in "motivation or mood," such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 50 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 50 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, which contemplates "depressed mood and anxiety."  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency, as noted by the March 2013 VA examination.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, a 50 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board notes that there is evidence of speech difficulties and memory problems.  However, as noted above, the VA examiner has attributed these symptoms to the Veteran's history of a stroke and his advanced age and not due to his PTSD.  

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resembled a 30 percent disability rating.  Specifically, the record shows that the Veteran had chronic sleep impairment, depressed mood and anxiety, which cause him to isolate himself.  

That being said, the Veteran's symptoms did not warrant a higher disability rating.  In this regard, there was no evidence of flattened affect, difficulty in understanding complex commands, neglect of personal hygiene, or near-continuous panic or depression affecting his ability to function independently.  He was not disorientated of time and or place, nor did he have memory loss for names of close relatives, his own occupation or own name.  He did not experience any hallucinations or delusions and was not in danger of hurting himself or others.  

The Veteran's treating psychiatrist noted a GAF score of 35 in April 2014, which is indicative of indicative of impairment in reality testing, or major impairment in several areas such as work or school.  However, the Board finds that this GAF is not representative of the Veteran's actual functioning at that time.  The accompanying treatment record documents a reasonably normal examination, with a non-depressed normal mood, coherent and fluent speech, and pleasant, polite, and cooperative attitude.  It is wholly unclear on what basis the GAF of 35 was established.  The remaining GAF scores of record are 55, which are indicative of moderate impairment.  This is more in line with the clinical observations of record throughout the appeal, which the Board finds far more probative than the one assignment of the low GAF score in April 2014.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  

IV. Additional considerations  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  Here, the Veteran's PTSD is manifested by signs and symptoms such as chronic sleep impairment due to nightmares, depressed mood, anxiety and occasional panic attacks.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

V.  TDIU

The Veteran asserts that he is unemployable as a result of his service-connected PTSD which is currently rated as 30 percent disabling.  
Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

As noted above, the Veteran is service connected for one disability - PTSD - which is rated as 30 percent disabling.  His 30 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The remaining question before the Board is whether entitlement to TDIU would be warranted on an extraschedular basis.  In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

At the November 2010 VA examination, the Veteran reported working in the past for Senator Harry Byrd for six years; domestic and car dealership experience; and experience building cabinets.  He reported that before he retired, he missed days from work due to his anxiety.  He stated that he retired in 1993 because he was eligible due to his age or duration of work.  The Veteran reported that overall he was a good worker and was reliable.  As he became older, he began to experience anxiety at work, especially when he was assigned to drive a forklift.  

On the Veteran's October 2010 and March 2013 VA Forms 21-8940, the Veteran indicates that he worked from 1975 to 1993 at American Woodmarket in Berryville, Virginia.  He indicated that he lost "a lot" of time from illness, although he does not specify how much time was lost.  He further indicated that he has not tried to obtain employment since 1993.  

As discussed at length above, the Veteran's PTSD has been found to cause occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally he is functioning satisfactorily with normal routine behavior, self-care and conversation.  While the Veteran has made references to time lost at work due to anxiety, the evidence does not show near continuous anxiety or depression that affects his ability to function independently.  The 30 percent rating assigned accounts for such occasional work disruptions as he did experience.  Furthermore, the Veteran was found in his most recent examination to be fully alert and oriented and capable of managing his own funds.  Overall, the evidence does not suggest that his sole service-connected disability would preclude him from substantially gainful employment.  

There is other medical evidence that indicates that the Veteran suffered a cerebrovascular accident (CVA) in 2005 which causes speech impairment and right side functionality, has symptoms of sleep apnea, bladder cancer and needs total care.  However, to establish a TDIU, the impairment must be from service-connected disabilities.  While the evidence reflects that the Veteran's PTSD causes some occupational impairment, there is no evidence that the Veteran's service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.

In summary, the preponderance of the most probative evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due solely to his service-connected disability.  Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  

Entitlement to a TDIU is denied.

______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


